Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00240-CV

                                  IN THE INTEREST OF B.A.M.

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1995-CI-13100
                               Honorable Jim Rausch, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 22, 2013

DISMISSED FOR LACK OF JURISDICTION

           Linda E. Moreno appeals the trial court’s order confirming child support signed August

28, 2012. Moreno did not file a timely motion that would have extended the appellate timetable.

See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). The notice of appeal was therefore due

September 27, 2012, or a motion for extension of time to file the notice of appeal was due within

fifteen days thereafter. See TEX. R. APP. P. 26.1, 26.3. Moreno did not file a timely notice of

appeal or a motion for extension of time to file the notice of appeal. However, on April 16,

2013, Moreno filed a notice of appeal.

           We ordered appellant to file a response showing cause why the appeal should not be

dismissed for lack of jurisdiction. We advised appellant to request a clerk’s record containing all

pleadings and orders necessary to show this court’s jurisdiction. Appellant filed a response to
                                                                                    04-13-00240-CV


our order in which she explains that her physical and mental distress following the August 22,

2012, hearing and inappropriate conduct by her trial attorney prevented her from timely pursuing

an appeal.

       A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See

Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010 ). “Once the period for granting a motion for

extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate

court’s jurisdiction.” Id. Although we construe the Rules of Appellate Procedure reasonably and

liberally so that the right of appeal is not lost by imposing requirements not absolutely necessary

to effect the purpose of rules, Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997), we are

prohibited from enlarging the time for perfecting an appeal in a civil case. Id. at 615; TEX. R.

APP. P. 2. Unfortunately, because Moreno did not file her notice of appeal until more than seven

months after the appealable order was signed, we do not have jurisdiction over this appeal.


                                                     PER CURIAM




                                               -2-